 Case 1:19-cv-00978-AJT-MSN Document 1 Filed 07/30/19 Page 1 of 7 PageID# 1



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

__________________________________________
BOARD OF TRUSTEES, SHEET METAL             :
WORKERS’ NATIONAL PENSION FUND,            :
8403 Arlington Boulevard, Suite 300        :
Fairfax, Virginia 22031                    :
                                           :
               Plaintiff,                  :
                                           :
       v.                                  :               Civil Action No.: _______________
                                           :
LEADING WAY CONSTRUCTION CO., INC., :
42 Mechanic Street                         :
Milton, Massachusetts, 02186               :
                                           :
       Serve:                              :
       Gerry Grabert, Registered Agent     :
       42 Mechanic Street                  :
       Milton, Massachusetts, 02186,       :
                                           :
               Defendant.                  :
__________________________________________:

                                        COMPLAINT

                        (TO COLLECT WITHDRAWAL LIABILITY)

                                            Parties

       1.     Plaintiff Board of Trustees of the Sheet Metal Workers’ National Pension Fund

(“Fund” or “NPF”) is the plan sponsor and administrator of a multiemployer employee pension

benefit plan as those terms are defined in 29 U.S.C. §§ 1002(2), (3), (16), (37), and 1301(a)(3).

The Fund is established and maintained pursuant to a Declaration of Trust and to Collective

Bargaining Agreements between affiliated local unions of the International Association of Sheet

Metal, Air, Rail and Transportation Union (formerly known as the Sheet Metal Workers’
 Case 1:19-cv-00978-AJT-MSN Document 1 Filed 07/30/19 Page 2 of 7 PageID# 2



International Association) and employers such as Leading Way Construction Co., Inc. The NPF is

administered at 8403 Arlington Boulevard, Suite 300, Fairfax, Virginia 22031.

       2.      Defendant Leading Way Construction Co., Inc. (“Leading Way” or “Company”)

is a corporation existing under Massachusetts law with its principal office located in Milton,

Massachusetts.    At all relevant times, Leading Way has been an employer in an industry

affecting commerce as defined in 29 U.S.C. § 142(1), (3), and 152(2); 29 U.S.C. § 1002(5), (9),

(11) and (12); and 29 U.S.C. § 1001a.

                                      Jurisdiction and Venue

       3.      The Court has jurisdiction over this action under 29 U.S.C. §§ 1132, 1145 and

1451 because this is an action to collect withdrawal liability payments due to an employee benefit

plan under the terms of the plan and the Employee Retirement Income Security Act of 1974, as

amended (“ERISA”). The Court also has jurisdiction under 28 U.S.C. § 1331 because this is a civil

action arising under the laws of the United States.

       4.      Venue is proper in this district pursuant to 29 U.S.C. §§ 1132(e)(2) and 1451(d)

because the NPF is administered in this district.

                                                        Facts

       5.      Prior to November 30, 2015, Leading Way was obligated to contribute and

contributed to the NPF on behalf of its employees pursuant to one or more Collective Bargaining

Agreements with Sheet Metal Workers Local 17, a local union affiliated with the International

Association of Sheet Metal, Air, Rail and Transportation Union (collectively “Collective Bargaining

Agreement”).     The Collective Bargaining Agreement established the terms and conditions of

employment for the Company’s employees covered by the Collective Bargaining Agreement.




                                                    2
 Case 1:19-cv-00978-AJT-MSN Document 1 Filed 07/30/19 Page 3 of 7 PageID# 3



       6.      Pursuant to the Collective Bargaining Agreement, Leading Way agreed to be bound

by the Trust Agreement establishing the NPF, including any amendments thereto and any policies

and procedures adopted by the Board of Trustees (“Trust Document”).

       7.      The NPF determined that Leading Way had effected a complete withdrawal from the

NPF, within the meaning of section 4203(b) of ERISA, 29 U.S.C. § 1383(b), on or about

November 30, 2015.

       8.      On March 1, 2019, the NPF sent a letter to the Company’s current e-mail and

physical address notifying the Company of the Fund’s determination that Leading Way had

experienced a complete withdrawal and, as a result, was subject to withdrawal liability in the

lump sum amount of $151,894.36. The letter provided an amortization schedule requiring 22

quarterly payments of $8,073.72 and one final payment of $266.67. As stated in this letter, the

first payment was due on April 1, 2019 and, thereafter, quarterly payments were due on the first

day of the first month of each calendar quarter.

       9.      The NPF did not receive the Company’s April 1, 2019 payment.

       10.     By letter dated April 10, 2019, the NPF notified Leading Way that its first

installment payment was past due. The letter provided that Defendant had 60 days in which to

cure its non-payment and if it failed to do so, the entire sum of the Company’s withdrawal

liability would become immediately due and owing.

       11.     Leading Way received the NPF’s April 10, 2019 letter by way of e-mail, as

evidenced by the Company’s response e-mail.            The Fund did not receive any payment in

response.

                                             Cause of Action

       12.     Plaintiff realleges and incorporates Paragraphs 1 through 11 as if fully set forth.



                                                   3
 Case 1:19-cv-00978-AJT-MSN Document 1 Filed 07/30/19 Page 4 of 7 PageID# 4



       13.      Leading Way did not request review of any dispute with the NPF’s assessment of

withdrawal liability within the 90-day period for such requests as set forth in 29 U.S.C. §

1399(b)(2)(A) or at any time. The 90-day period for requesting review ended on May 30, 2019.

       14.      Because more than 61 days have passed since the expiration of the time for

Defendant to request review of the NPF’s determination as set forth in 29 U.S.C. §

1399(b)(2)(A), Defendant is in default as defined in 29 C.F.R. § 4219.31(c)(1).

       15.      By letter dated April 10, 2019, NPF notified Defendant that it was in default and

demanded Defendant make immediate payment of its entire outstanding withdrawal liability with

interest. The letter was delivered on April 10, 2019. To date, Defendant has not made any

payments.

       16.      More than 60 days have passed since Defendant received the NPF’s April 10,

2019 late payment notice, which failure was not cured, rendering Defendant also in default as

defined in 29 U.S.C. § 1399(c)(5).

       17.      29 U.S.C. § 1451(b) provides that any failure of an employer to make any

withdrawal liability payment within the time prescribed by law shall be treated in the same

manner as a delinquent contribution under 29 U.S.C. § 1145, and provides for a right of action to

collect same.

       18.      Furthermore, 29 U.S.C. § 1132 provides for civil enforcement of ERISA’s

provisions, including 29 U.S.C. § 1145. Specifically, 29 U.S.C. § 1132(g)(2) provides that, in

any action to enforce 29 U.S.C. § 1145 in which a judgment in favor of a plan is awarded, the

court shall award the plan the unpaid contributions, interest on same, an amount equal to the

greater of the interest on the unpaid contributions or liquidated damages provided for under the

plan in an amount not in excess of 20 percent of the unpaid contributions, reasonable attorneys’



                                                4
 Case 1:19-cv-00978-AJT-MSN Document 1 Filed 07/30/19 Page 5 of 7 PageID# 5



fees and costs of the action, and such other legal and equitable relief as the court deems

appropriate.

          19.   In addition, 29 U.S.C. § 1132(g)(2) provides that interest on unpaid contributions

shall be determined using the rate provided in the plan. The Fund’s Trust Document provides

that the unpaid amounts due with respect to withdrawal liability shall be charged interest at a rate

of 0.0205% compounded daily.

          20.   The Trust Document further provides that, in the event of default, an employer is

liable to the Fund for costs and attorneys’ fees incurred by the Fund from the date of the

delinquency forward, as well as the greater of (1) interest on the delinquent withdrawal liability

or (2) liquidated damages in the amount of 20% of the delinquent withdrawal liability.

          21.   Defendant failed to make the quarterly payment due to the Fund on April 1, 2019

under the payment schedule established in the NPF’s March 1, 2019 letter, and Defendant did

not cure that failure within 60 days of its receipt of the NPF’s April 10, 2019 late payment

notice.    Defendant is, therefore, in default of the entire withdrawal liability assessment of

$151,894.36.

          22.   Pursuant to 29 U.S.C. § 1132(g)(2) and the Trust Document, Defendant is also

obligated to the Fund for interest on the entire unpaid withdrawal liability from the due date of

the first missed payment to the date of payment at the rate of 0.0205% compounded daily.

          23.   Pursuant to 29 U.S.C. § 1132(g)(2) and the Trust Document, Defendant is also

obligated to the Fund for liquidated damages in an amount equal to the greater of (1) interest on

the delinquent withdrawal liability calculated as set forth in Paragraph 22, or (2) 20% of the

delinquent withdrawal liability in the amount of $30,378.87.




                                                 5
 Case 1:19-cv-00978-AJT-MSN Document 1 Filed 07/30/19 Page 6 of 7 PageID# 6



       WHEREFORE, Plaintiff prays relief against Defendant as follows:

       A.      Judgment in the principal amount of $151,894.36, representing the total outstanding

withdrawal liability due from Defendant;

       B.      Interest assessed at the rate of 0.0205% compounded daily, from April 1, 2019 (the

due date of the first payment that was not made) through and until the date of judgment;

       C.      Liquidated damages in an amount equal to the greater of interest on the delinquent

withdrawal liability as set forth in paragraph B or 20% of the delinquent withdrawal liability in the

amount of $30,378.87;

       D.      Post-judgment interest pursuant to 29 U.S.C. § 1961;

       E.      Costs and reasonable attorneys’ fees pursuant to 29 U.S.C. § 1132(g); and

       F.      For such further legal and equitable relief as the Court may deem appropriate.

                                              Respectfully submitted,



Dated: July 30, 2019                  By:     ___/s/______________________
                                              Rebecca W. Richardson (Bar No. 80855)
                                              O’DONOGHUE & O’DONOGHUE LLP
                                              5301 Wisconsin Avenue N.W, Suite 800
                                              Washington, D.C. 20015
                                              Telephone: (202) 362-0041
                                              Facsimile: (202) 362-2640
                                              rrichardson@odonoghuelaw.com

                                              Counsel for Plaintiff




                                                 6
 Case 1:19-cv-00978-AJT-MSN Document 1 Filed 07/30/19 Page 7 of 7 PageID# 7




                                     CERTIFICATE OF SERVICE

           This is to certify that a copy of the foregoing Complaint has been served by certified mail, as

required by 29 U.S.C. §§ 1132(h) and 1451(g), this 30th day of July, 2019 on the following:

                   The Office of Division Counsel
                   Associate Chief Counsel (TE/GE) CC:TEGE
                   Room 4300
                   1111 Constitution Avenue
                   Washington, DC 20224

                   Attention: Employee Plans

                   Secretary of Labor
                   200 Constitution Ave., N.W.
                   Washington, DC 20210

                  Attention: Assistant Solicitor for
                  Plan Benefits Security

                   Pension Benefit Guaranty Corporation
                   1201 K Street, NW
                   Washington, DC 20005-4026

                   Attention: MEPD Insurance Programs Department


                                                                  ________/s/______________
                                                                  Rebecca W. Richardson

327495_1
